          Case 1:18-cv-06950-PGG Document 27 Filed 12/05/18 Page 1 of 2




                                 A PROFESSIONAL CORPORATION




                                                         December 5, 2018

Hon. Paul G. Gardephe
United States District Courthouse
40 Foley Square, Room 705
New York, New York 10007

                Re:     Donovan v. East Tweljih Street Tenants Housing Development
                        Fund Corporation
                        Docket No. 18-CV-06950

Dear Judge Gardephe:

       This office represents the defendant in the above-referenced matter. This letter shall
respond to Plaintiffs letter motion, dated November 30, 2018, seeking leave to file an amended
complaint.

        Initially, we note that Plaintiff has failed to cite to any legal basis for his letter motion, or
any cases in support of his letter motion. Defendant assumed that the letter motion is being
submitted pursuant to F.R.C.P. 15. According to F.R.C.P. 15, a party may amend a pleading
within 21 days after service of the pleading or within 21 days after service of a motion under
Rule 12(b). Additionally, when moving to amend, a party must include a copy of the proposed
pleading to their papers. See, FRCP 15; Davidson v. Canfield, 2012 WL 4464649, *2
(W.D.N.Y. 2012); Sbar v. Dist. Counsel 37 Health & Security Fund Trust, 2006 WL 692023 *1
(S.D.N.Y. 2006).

        Plaintiff commenced this action on August 2, 2018. By August 28, 2018, Plaintiff knew
that his Complaint lacked merit as this Court issued an Order holding that Plaintiff was unable to
demonstrate a "probability of success on the merits" as the Defendant is not a state actor under
Federal law. See, Docket 22-4 at p. 11. Thereafter, Plaintiff failed to oppose Defendant's letter
motion, dated September 27, 2018, which sought leave to move to dismiss the Complaint. See,
Docket No. 19.

        Defendant, pursuant to this Comi's Order dated October 19, 2018 (Docket No. 21) then
timely filed a motion to dismiss the Complaint on November 7, 2018. Pursuant to Rule 15(a),
Plaintiff could have amended his Complaint on or before November 28, 2018. Plaintiff failed to
do so and instead submitted opposition to the motion on that date. Two days later, Plaintiff


                   110 EAST 42N° STREET, 17™ FLOOR, NEW YORK, NEW YORK 10017
                     (212) 682-2900 FAX: (212) 682-7718 WWW.BRA VERLA W.NET
            Case 1:18-cv-06950-PGG Document 27 Filed 12/05/18 Page 2 of 2

Hon. Paul G. Gardephe
United States District Courthouse
December 5, 2018
Page 2 of 2


submitted a letter motion seeking leave to amend his Complaint, without actually attaching the
proposed amendment- a requirement under Rule 15.

        As Plaintiff has moved in an untimely manner, and has done so without attaching a copy
of the proposed amended pleading, Plaintiff's letter motion seeking leave to amend his complaint
must respectfully be denied.                                      ~,
                                                                         //
                                                    ~,,,_...,..,,_,1/,   your "




4838-9410-5474, V. 1
